DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Response to Amendment
Claims 1-20 are pending in the Amendment filed 01/25/2021.
The rejections of record are maintained, but have been modified to meet new claim limitations. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 01/25/2021, with respect to claims 1 and 11 have been considered but are not persuasive.
Applicant argues as to claims 1 and 11: “Bhardwaj is cited for its alleged disclosures regarding multiple charging modes. While Bhardwaj discloses using both constant voltage (“CV”) and constant current (“CC”) methods, Claim 1 recites a specific set of conditional operations regarding which charging mode is used. Specifically, the plain language of Claim 1 recites that when information on the cleaning area is not stored in the cleaning robot, the second area is cleaned using the predetermined capacity of the battery, and the control logic does not use a second charging mode to charge the remaining capacity of the battery. This aspect of Claim 1 is neither disclosed nor suggested by Bhardwaj.” [“Remarks”, pg. 12, para. 3].
In response, this argument is not persuasive because the new claim limitation would be obvious in view of Bhardwaj. Cohen teaches “if the robot 40 determines, through the use of route-tracking 
 As an alternative to fully charging a battery, Bhardwaj teaches a method of quickly recharging a battery to a predetermined state of charge that balances the battery health with an increased rate of charge [col. 4, lines 54-67]. Thus, one of ordinary skill in the art would determine the optimal predetermined state of charge for the battery of the robotic cleaner, of Cohen, which results in the fastest rate of charge during a use of the device while maintaining the health of the battery, as taught by Bhardwaj. In combination, when operating the robotic cleaner of Cohen in the condition that the amount of cleaning area to be completed is unknown, it would have been obvious to charge the battery to an optimal predetermined state of charge in the fastest manner, and return the device to cleaning, in order to minimize the amount of time spent charging the device, as taught by Bhardwaj [col. 4, lines 54-67], and thereby minimize the amount of time necessary to complete the cleaning. 
Furthermore, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See MPEP § 2143, C. Here, the power storage charging method (e.g., CC-CV) of Bhardwaj is a known technique to quickly charge power storage devices when time is of the essence, and it would have been obvious to charge the battery of the cleaning robot of Cohen in the same way to achieve a faster charge of the battery in order to reduce the amount of time necessary to clean an area. 
For the foregoing reason, the rejection of record is maintained, but has been modified to meet new claim limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20160075021 A1) in view of Bhardwaj et al. (US 9685810 B1) and further in view of Kim et al. (US 20080133054 A1). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1.    Cohen discloses a robot cleaner that performs a cleaning operation in a cleaning area [Abstract, claim 31], the robot cleaner comprising:
a battery [“energy storage unit”, claim 31, “battery”, claim 42]; and
a processor [“navigational control system”, claim 31; “microprocessor”, para. 0034] configured to:
based on a capacity of the battery reaching a predetermined value [“falling to a predetermined threshold”, claim 38] as the robot cleaner performed the cleaning operation in a first area of the cleaning area [claim 31, claim 38; “processor for determining a quantity of energy stored in energy storage unit”, para. 0013], control the robot cleaner to charge a capacity of the battery [claim 37], 
clean a second area of the cleaning area using the charged capacity of the battery [“minimum amount of stored energy necessary to complete cleaning of room”, claim 37], wherein a predetermined capacity of the battery is charged through a first charging method and a remaining capacity of the battery is charged through a second charging method,
in response to information on the cleaning area being stored in the robot cleaner:
calculate a battery capacity required to clean the second area based on the information on the cleaning area [claim 37], and 
control the robot cleaner to charge the capacity of the battery through at least one of the first and second charging method based on the calculated battery capacity [claim 36-37, para. 0084], and 
in response to information on the cleaning area not being stored in the robot cleaner [claim 35, para. 0010, 0091]: 
control the robot cleaner to charge the capacity of the battery through the first charging method, which charges the battery faster than the second charging method, up to the predetermined capacity regardless of the battery capacity required to clean the second area [“fully charge”, para. 0010, para. 0091; claim 35], and
control the robot cleaner to clean the second area of the cleaning area using the charged capacity of the battery [“fully charge”, para. 0010, para. 0091; claim 35],
wherein the remaining capacity of the battery is not charged in response to information on the cleaning area not being stored in the robot cleaner.
As to the processor, Cohen teaches the navigational system is used to control the unit in all functions, including the recited features of “control the robot cleaner to charge some of the battery, and clean a second area using the charged battery”, and that the navigational system comprises a microprocessor [para. 0034, para. 0040] and other subsystems [para. 0034], which themselves have microprocessors [para. 0036, para. 0081]. It appears that the microprocessor of the navigation system performs the recited feature because it is used to assign tasks (e.g., return the unit to the charging station, initiate cleaning) to the various subsystems.
However, under an interpretation of the reference where multiple microprocessors are relied upon to control the robot for the recited features, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigational control system, of Cohen, to have a dedicated microprocessor for controlling the charging functions of the unit as an alternative configuration of the multiprocessor unit of Cohen, with expected results.  
As to “the cleaning area not being stored in the robot cleaner”, Cohen teaches “if the robot 40 determines, through the use of route-tracking subroutines, that only a small portion of the room still requires vacuuming, it may take only a minimal charge before returning to complete cleaning of the room. If, however, the robot 40 requires a full charge before returning to clean the room, that option is also available.” [para. 0091].  From this teaching, it can be fairly inferred that if the robot has incomplete information as to the size of the portion of the room still requiring vacuuming, it would default to fully recharging the robot before returning to clean the room.

As to amended claim 1, Cohen further fails to explicitly disclose:
control the robot cleaner to clean the second area of the cleaning area using the charged capacity of the battery,
wherein the remaining capacity of the battery is not charged in response to information on the cleaning area not being stored in the robot cleaner.
However, as an alternative to fully charging a battery of Cohen, Bhardwaj teaches a method of quickly recharging a battery to a predetermined state of charge that balances the battery health with an increased rate of charge [col. 4, lines 54-67]. 
Bhardwaj discloses a fast charging of batteries [Abstract], comprising:
In some embodiments, a battery may be charged with a constant current and a constant voltage, often referred to as CC-CV charging. In some embodiments, a battery may be charged by CC-CV charging in two different stages. For example, the first stage may involve charging the battery with a constant current and the second stage may involve charging the battery with a constant voltage. In particular, during the first stage, the battery may charge with the constant electric current flowing to the battery. Further, during this first stage, the voltage of the battery increases. Once the voltage reaches a threshold level, the charging operation is switched from charging with the constant current to charging with a constant voltage [col. 1, lines 21-33]. 
Disclosed herein are example embodiments for intelligently charging a battery faster while preserving the cycle life of the battery, possibly transforming the landscape of electric vehicle transportation. For example, considering the scenarios above, by charging the battery of the electric vehicle using a pulsed current with a 1.5C rate, it may take 20 minutes to charge to a 50% target SOC and/or 33 minutes to 80% target SOC, while maintaining the cycle life of the battery to approximately 
In some embodiments, a constant current and a constant voltage corresponding to condition 7 may be determined to charge a battery to a target SOC. As noted, a constant-current and constant-voltage ( CC-CV) charging method may be used to charge a battery. Further, in some embodiments, a multi-step CC-CV charging method may be used to charge a battery. In some instances, a multi-step CC-CV charging method involves a number of currents paired with a number of voltages to charge the battery. [col. 16, lines 16-24].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery charging method, of the battery storage within the robotic cleaner of Cohen, to include the battery charging method, of Bhardwaj, in order to improve the rate of charging the battery, as taught by Bhardwaj [col. 1, lines 21-33; col. 16, lines 16-24].
In particular, it would have been obvious to determine the optimal predetermined state of charge for the battery of the robotic cleaner, of Cohen, which results in the fastest rate of charge during a use of the device while maintaining the health of the battery, as taught by Bhardwaj. In combination, when operating the robotic cleaner of Cohen in the condition that the amount of cleaning area to be completed is unknown, it would have been obvious to charge the battery to an optimal predetermined state of charge in the fastest manner, and return the device to cleaning, in order to minimize the amount of time spent charging the device, as taught by Bhardwaj [col. 4, lines 54-67], and thereby minimize the amount of time necessary to complete the cleaning. 
Furthermore, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See MPEP § 2143, C. Here, the power storage charging method (e.g., CC-CV) of Bhardwaj is a known technique to quickly charge power storage devices when time is of 
Modified Cohen fails to explicitly disclose the italicized portion:
calculate a battery capacity required to clean the second area based on the information on the cleaning area and a driving speed of the robot cleaner.
Cohen discloses “determining that the energy storage unit has reached a minimum amount of stored energy necessary to complete cleaning of the room” [claim 27], and “if the robot 40 determines, through the use of route-tracking subroutines, that only a small portion of the room still requires vacuuming, it may take only a minimal charge before returning to complete cleaning of the room” [para. 0091]. Cohen therefore does not teach that the subroutines include a calculation of battery capacity required to clean the “small portion of the room” based on a driving speed of the robot cleaner, but instead appears to be based on the size or area of the portion of the room still requiring vacuuming. 
However, Kim discloses a method for returning cleaning robot to charge station [Abstract], comprising:
[0021] A controller 101 processes various functions of the cleaning robot 100. In particular, the controller 101 in accordance with an exemplary embodiment of the present invention receives a battery usable time measured by a battery detection part 109, a distance between the cleaning robot 100 and the charge station 120 measured by a return distance detection part 111, and a running speed of the cleaning robot 100 measured by a running speed detection part 107 during a cleaning operation, and compares the distance between the cleaning robot 100 and the charge station 120 with an allowable return distance calculated by the following Formula 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating battery capacity necessary to complete a cleaning task based on an area to be cleaned, of Cohen, to include the method of estimating a battery capacity necessary to complete a task based on a battery useable time and running speed of a 
Additionally, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See MPEP § 2143, E. 
2.    Modified Cohen discloses the robot cleaner as claimed in claim 1, wherein the processor, in response to the capacity of the battery reaching the predetermined value [claim 38], is further configured to control to charge some of the battery as much as a preset capacity [“partially charging”, claim 36].
3.    Modified Cohen discloses the robot cleaner as claimed in claim 1, wherein the processor, in response to the capacity of the battery reaching the predetermined value [claim 38], is further configured to control to charge some of the battery as much as a capacity determined according to at least one of a charging method of the battery [para. 0080] and information on a cleaning area [claim 37].
4.    Modified Cohen discloses the robot cleaner as claimed in claim 3, wherein: the battery charging method is a Constant Current Constant Voltage (CCCV) charging method in which:
a predetermined capacity is quickly charged through a Constant current (CC) charging method as the first charging method [Bhardwaj, col. 1, lines 21-33; col. 16, lines 16-24], and 
a remaining capacity is charged through a Constant voltage (CV) charging method as a second charging method [Bhardwaj, col. 1, lines 21-33; col. 16, lines 16-24], and
the processor, in response to the battery being charged as much as the predetermined capacity according to the CC charging method, is further configured to clean the second area using the charged battery [Cohen, claim 31, claim 37].
5.    Modified Cohen discloses the robot cleaner as claimed in claim 3, wherein:
the information on the cleaning area includes a cleaning map which indicates the cleaning area [claim 33], and
the processor, in response to the capacity of the battery reaching the predetermined value [claim 38], is further configured to:

calculate a battery capacity required to clean the second area for the calculated time [claim 37, para. 0091],
charge the battery as much as the calculated battery capacity, and clean the second area using the charged battery [claim 37, para. 0091].
6.    Modified Cohen discloses the robot cleaner as claimed in claim 5, wherein the processor is further configured to:
determine a size and a form of the second area based on the cleaning map [“portion of the room”, claim 34, claim 37, “route-tracking subroutine”, para. 0091], and
calculate a time consumed for cleaning the second area based on the size and the form [claim 37, para. 0091].
7.    Modified Cohen discloses the robot cleaner as claimed in claim 5, wherein the processor is further configured to:
determine a suction mode which indicates a suction intensity of the robot cleaner when a cleaning is performed [claim 37, claim 40, para. 0091], and
calculate a battery capacity required to clean the second area for the calculated time in the determined suction mode [claim 37, claim 40, para. 0091].
8.    Modified Cohen discloses the robot cleaner as claimed in claim 1, wherein the processor is further configured to:
calculate a battery capacity required to finish cleaning before performing the cleaning operation for the cleaning area [claim 37], and
in response to a current battery capacity being lower than the calculated battery capacity, control to perform cleaning after charging the battery as much as the calculated battery capacity [claim 37].
9.    Modified Cohen discloses the robot cleaner as claimed in claim 1, wherein the processor, is further configured to additionally charge a capacity required for returning to a charging station from a 
10.    Modified Cohen discloses the robot cleaner as claimed in claim 1, wherein the processor, in response to a remaining capacity of the battery reaching the predetermined value and it being determined that the remaining capacity exceeds a battery capacity required to clean the second area, is further configured to perform a cleaning operation for the second area without charging the battery [claim 32, claim 34].

11.   Cohen discloses a method for controlling a robot cleaner that performs a cleaning operation in a cleaning area [Abstract, claim 0031, para. 0091], the method comprising:
based on a capacity of a battery reaching a predetermined value as the robot cleaner performs the cleaning operation in a first area of the cleaning area [claim 38], charging a capacity of the battery [“minimum amount of stored energy necessary to complete cleaning of room”, claim 37]; and
cleaning a second area of the cleaning area using the charged capacity of the battery [claim 31], wherein a predetermined capacity of the battery is charged through a first charging method and a remaining capacity of the battery is charged through a second charging method [Bhardwaj, col. 1, lines 21-33; col. 16, lines 16-24];
wherein charging comprises:
in response to information on the cleaning area being stored in the robot cleaner:
calculating a battery capacity required to clean the second area based on the information on the cleaning area [claim 36-37, para. 0084]; and 
charging the capacity of the battery through at least one of the first and second charging methods based on the calculated battery capacity [Bhardwaj, col. 1, lines 21-33; col. 16, lines 16-24]; and
in response to information on the cleaning area being not stored in the robot cleaner [para. 0010, claim 35]:
through the first charging method, which charges the battery faster than the second charging method, up to the predetermined capacity regardless of the battery capacity required to clean the second area [“fully charge”, para. 0010, para. 0091; claim 35], and
cleaning the second area of the cleaning area using the charged capacity of the battery [“fully charge”, para. 0010, para. 0091; claim 35],
wherein the remaining capacity of the battery is not charged in response to information on the cleaning area not being stored in the robot cleaner.
As to “the cleaning area not being stored in the robot cleaner”, Cohen teaches “if the robot 40 determines, through the use of route-tracking subroutines, that only a small portion of the room still requires vacuuming, it may take only a minimal charge before returning to complete cleaning of the room. If, however, the robot 40 requires a full charge before returning to clean the room, that option is also available.” [para. 0091].  From this teaching, it can be fairly inferred that if the robot has incomplete information as to the size of the portion of the room still requiring vacuuming, it would default to fully recharging the robot before returning to clean the room.
Cohen fails to disclose the above italicized limitations because Cohen does not explicitly disclose a CCCV charging method, which comprises a first charging method that charges the battery faster than a second charging method and wherein a predetermined capacity of the battery is charged through a first charging method and a remaining capacity of the battery is charged through a second charging method.
As to amended claim 1, Cohen further fails to explicitly disclose:
control the robot cleaner to clean the second area of the cleaning area using the charged capacity of the battery,
wherein the remaining capacity of the battery is not charged in response to information on the cleaning area not being stored in the robot cleaner.
However, as an alternative to fully charging a battery of Cohen, Bhardwaj teaches a method of quickly recharging a battery to a predetermined state of charge that balances the battery health with an increased rate of charge [col. 4, lines 54-67]. 
Bhardwaj discloses a fast charging of batteries [Abstract], comprising:
In some embodiments, a battery may be charged with a constant current and a constant voltage, often referred to as CC-CV charging. In some embodiments, a battery may be charged by CC-CV charging in two different stages. For example, the first stage may involve charging the battery with a constant current and the second stage may involve charging the battery with a constant voltage. In particular, during the first stage, the battery may charge with the constant electric current flowing to the battery. Further, during this first stage, the voltage of the battery increases. Once the voltage reaches a threshold level, the charging operation is switched from charging with the constant current to charging with a constant voltage [col. 1, lines 21-33]. 
Disclosed herein are example embodiments for intelligently charging a battery faster while preserving the cycle life of the battery, possibly transforming the landscape of electric vehicle transportation. For example, considering the scenarios above, by charging the battery of the electric vehicle using a pulsed current with a 1.5C rate, it may take 20 minutes to charge to a 50% target SOC and/or 33 minutes to 80% target SOC, while maintaining the cycle life of the battery to approximately 1,000 to 1,500 cycles. As such, the driver may travel from San Francisco to Los Angeles within a reasonable time frame, e.g., under 9 hours. Yet further, the cycle life may be preserved such that the battery of the electric vehicle may last for approximately 4 to 8 years before a replacement battery may be necessary. [col. 4, lines 54-67].
In some embodiments, a constant current and a constant voltage corresponding to condition 7 may be determined to charge a battery to a target SOC. As noted, a constant-current and constant-voltage ( CC-CV) charging method may be used to charge a battery. Further, in some embodiments, a multi-step CC-CV charging method may be used to charge a battery. In some instances, a multi-step CC-CV charging method involves a number of currents paired with a number of voltages to charge the battery. [col. 16, lines 16-24].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery charging method, of the battery storage within the robotic cleaner of Cohen, to include the battery charging method, of Bhardwaj, in order to improve the rate of charging the battery, as taught by Bhardwaj [col. 1, lines 21-33; col. 16, lines 16-24].
In particular, it would have been obvious to determine the optimal predetermined state of charge for the battery of the robotic cleaner, of Cohen, which results in the fastest rate of charge during a use of the device while maintaining the health of the battery, as taught by Bhardwaj. In combination, when operating the robotic cleaner of Cohen in the condition that the amount of cleaning area to be completed is unknown, it would have been obvious to charge the battery to an optimal predetermined state of charge in the fastest manner, and return the device to cleaning, in order to minimize the amount of time spent charging the device, as taught by Bhardwaj [col. 4, lines 54-67], and thereby minimize the amount of time necessary to complete the cleaning. 
Furthermore, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See MPEP § 2143, C. Here, the power storage charging method (e.g., CC-CV) of Bhardwaj is a known technique to quickly charge power storage devices when time is of the essence, and it would have been obvious to charge the battery of the cleaning robot of Cohen in the same way to achieve a faster charge of the battery to reduce the amount of time necessary to clean an area. 
Modified Cohen fails to explicitly disclose the italicized portion:
calculate a battery capacity required to clean the second area based on the information on the cleaning area and a driving speed of the robot cleaner.
Cohen discloses “determining that the energy storage unit has reached a minimum amount of stored energy necessary to complete cleaning of the room” [claim 27], and “if the robot 40 determines, through the use of route-tracking subroutines, that only a small portion of the room still requires vacuuming, it may take only a minimal charge before returning to complete cleaning of the room” [para. 0091]. Cohen therefore does not teach that the subroutines include a calculation of battery capacity required to clean the “small portion of the room” based on a driving speed of the robot cleaner, but instead appears to be based on the size or area of the portion of the room still requiring vacuuming. 
However, Kim discloses a method for returning cleaning robot to charge station [Abstract], comprising:

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating battery capacity necessary to complete a cleaning task based on an area to be completed, of Cohen, to include the method of estimating a battery capacity necessary to complete a task based on a battery useable time and running speed of a cleaning robot, of Kim in order to more accurately determine how much battery capacity is necessary to complete a cleaning task, as taught by Kim [para. 0021]. 
12.    Modified Cohen discloses the method as claimed in claim 11, wherein the charging the battery comprises charging some of the battery much as a preset capacity [“partially charging”, claim 36] in response to the capacity of the battery reaching the predetermined value [claim 38].
13.    Modified Cohen discloses the method as claimed in claim 11, wherein the charging the battery comprises charging some of the battery as much as a capacity determined according to at least one of a charging method of the battery [para. 0080] and information on a cleaning area [claim 37], in response to the remaining capacity of the battery reaching the predetermined value [claim 38].
14.    Modified Cohen discloses the method as claimed in claim 13, wherein:
the battery charging method is a CCCV charging method in which a predetermined capacity is quickly charged through a CC charging method as the first charging method [Bhardwaj, col. 1, lines 21-33; col. 16, lines 16-24] and a remaining capacity is charged through a CV charging method as the second charging method [Bhardwaj, col. 1, lines 21-33; col. 16, lines 16-24], and

15. Cohen discloses the method as claimed in claim 13, wherein:
the information on the cleaning area comprises a cleaning map which indicates the cleaning area [claim 33], and
charging the battery in response to the capacity of the battery reaching the predetermined value [claim 38], comprises:
calculating a time consumed for cleaning the second area where a cleaning operation is not performed in the cleaning area based on the cleaning map [claim 37, para. 0091];
calculating a battery capacity required to clean the second area for the calculated time [claim 37, para. 0091]; and
charging the battery as much as the calculated battery capacity [claim 37, para. 0091].
16. Cohen discloses the method as claimed in claim 15, wherein the calculating a time consumed for cleaning the second area comprises:
determining a size and a form of the second area based on the cleaning map [“portion of the room”, claim 34, claim 37, “route-tracking subroutine”, para. 0091]; and 
calculating a time consumed for cleaning the second area based on the size and the form [claim 37, para. 0091].
17.   Cohen discloses the method as claimed in claim 15, wherein the calculating a battery capacity required to clean the second area comprises:
determining a suction mode which indicates a suction intensity of the robot cleaner when a cleaning is performed [claim 37, claim 40, para. 0091]; and
calculating a battery capacity required to clean the second area for a predetermined time in the determined suction mode [claim 37].
18.    Modified Cohen discloses the method as claimed in claim 11, further comprising:

in response to a current battery capacity being lower than the calculated battery capacity, performing the cleaning after charging the battery as much as the calculated battery capacity [claim 37].
19.    Modified Cohen discloses the method as claimed in claim 11, wherein the charging the battery comprises additionally charging a capacity required for returning to a charging station from a point in which a cleaning operation for the second area is finished [“complete cleaning of the room”, claim 37]. 
20.   Modified Cohen discloses the method as claimed in claim 11, wherein the charging the battery' comprises, in response to a remaining capacity of the battery reaching the predetermined value and it being determined that the remaining capacity exceeds a battery capacity required to clean the remaining area, performing a cleaning operation for the second area without charging the battery [claim 32, claim 34].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713